■ ©m reading the master’s report, and on motion of general Pinckney, solicitor for complainants, it was or-dereá and decreed, that the real and personal estate of :hc said Wm. Williamson be sold by the master, on certain terms prescribed by the court: And that it be referred to the mcier to compute the value of the life estate of *160Williamson, (the widow,) in the estate or property to be sold.*
DECEMBER. 1789.
General Pinckney for complainants. — Bee, for defendant.

 In this cause two important questions were decided relative to executors* commissions. On the brief of tlie bill and answers in this, case, prepared for the use of chancellor Math ewsy there are the following words in his own hand-writing: “ In this case, Thompson, the executor, (of Williamson,) charged the usual commission, on delivering up certain bonds, ordered by this court to be delivered up to Gadsden and Bonsall, as so much money by him paid: But as the law says, an executor shall receive two and a half per cent, for monies received, or paid, the court could not consider the mere delivery of a bond to be a pay. ment — therefore disallowed this charge. ’
He (the executor) also charged ten per cent, commissions on receiving the-interest on money let out by the testator, but as the law only allows this charge on interest money received by the executor, on money which had by him been let at interest, and made a capital of) it •was also disallowed: And referred him to his action at law for compensation for his (extra) services, as the law itself directs.”